By Judge Joanne F. Alper
This Court has considered Mr. Kearney’s motion for an award of attorney’s fees from the plaintiff in connection with the Motion to Compel Discoveiy which was heard by the Court on October 6,1999. A review of the file indicates that on August 4, 1999, defendant served Interrogatories and Requests for Production of Documents upon counsel for the plaintiff. Since that discoveiy was not timely responded to, counsel for the defendant filed a motion to compel discoveries and scheduled argument on that for September 10,1999. On September 10,1999, Judge Sheridan entered an order requiring “plaintiff shall file responsive answers to interrogatories and responses to the request for production of documents without objection no later than September 21,1999.” (Emphasis added.)
Notwithstanding the September 10,1999, order, counsel for the plaintiff served on the defendant responses to the discoveiy which contained both objections to discoveiy and answers which were vague, evasive, and non-responsive. Counsel for defendant was therefore required to file and argue the Motion to Compel which was heard by the Court.
Where the order compelling discoveiy required that the discoveiy be responded to “without objection,” it was improper for counsel to interpose objections. Counsel for the plaintiff did not provide the Court with any reasonable basis for interposing such objections after Judge Sheridan’s order. *305Moreover, she did not seek to have that order modified by a motion for reconsideration before Judge Sheridan.
Plaintiffs actions in filing objections and failing to provide the appropriate discovery was without substantial justification and therefore warrants an assessment of costs and fees against the plaintiff pursuant to Rule 4:12(a)(4) of the Rules of the Virginia Supreme Court.
Accordingly, the Court will order that the plaintiff pay attorney’s fees to the defendant in the sum of $350.00. Said sum shall be paid within twenty days of the date of this letter.